   Case 20-20425-GLT            Doc     Filed 08/18/19 Entered 08/19/19 00:37:12                    Desc Imaged
                                       Certificate of Notice Page 1 of 2
Form 605
                             IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

OneJet, Inc.                                                :           Case No. 18−24070−GLT
     Debtor(s)                                              :           Chapter: 7
                                                            :
Woody Partners et al.                                       :
       Plaintiff(s),                                        :
                                                            :           Adversary No. 19−02134−GLT
     v.                                                     :           Related to Document No. 101
Matthew R. Maguire et al.                                   :
        Defendant(s).                                       :           Hearing Date: 9/26/19 at 02:00 PM
                                                            :
                                                            :
                                                            :

                                ORDER SCHEDULING DATES FOR RESPONSE
                                       AND HEARING ON MOTION


           AND NOW, this The 16th of August, 2019, a Motion to Disqualify Counsel having been filed by
Defendant Robert Lewis at Doc. No. 101,

            It is hereby ORDERED, ADJUDGED and DECREED that:

             (1) Pursuant to Bankruptcy Rule 7004, Counsel for the Moving Party shall IMMEDIATELY serve a
copy of this Order and the Motion upon all parties from whom relief is sought, their counsel, the U.S. Trustee and all
those identified on the Certificate attached to the Motion. Counsel for the Moving Party shall then file a Certificate of
Service. Failure to properly serve the Motion or file the Certificate may result in the dismissal of the Motion.

            (2) On or before September 3, 2019, any Response, including a consent to the Motion, shall be filed
with the Clerk's Office at U.S. Bankruptcy Court, 5414 U.S. Steel Tower, 600 Grant Street, Pittsburgh, PA 15219 and
served on the counsel for the Moving Party.

            (3) This Motion is scheduled for hearing on September 26, 2019 at 02:00 PM in Courtroom A, 54th
Floor, U.S. Steel Tower, 600 Grant Street, Pittsburgh, PA 15219 at which time the parties and/or their counsel shall
appear and the Court will dispose of the Motion.

            (4) If, after proper service, a Responding Party fails to timely file a Response, the Court may determine
that no hearing is required and accordingly enter an order by default. To determine if a default order has been
entered, the Moving Party is directed to the Court's web site at www.pawb.uscourts.gov, one day prior to the
hearing. To view the calendar for Judge Gregory L. Taddonio, refer to the calendar section. In the event a default
order has been signed, the Moving Party shall IMMEDIATELY advise all affected parties. If a default order has not
been entered, the parties will be required to appear at the hearing.

           (5) A maximum of ten (10) minutes has been allotted to hear this matter. Should this matter require
more than ten (10) minutes, the parties are required to so notify the Courtroom Deputy IMMEDIATELY. The Court
may authorize counsel of record to participate in the hearing by telephone provided arrangements are made with the
Courtroom Deputy by telephone at least three (3) days prior to the hearing.




cm: Robert Lewis
    Patrick Cavanaugh, Esq.
        Case 20-20425-GLT               Doc      Filed 08/18/19 Entered 08/19/19 00:37:12                          Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                              United States Bankruptcy Court
                                            Western District of Pennsylvania
Woody Partners et al,
         Plaintiff                                                                                Adv. Proc. No. 19-02134-GLT
Maguire,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0315-2                  User: hthu                         Page 1 of 1                          Date Rcvd: Aug 16, 2019
                                      Form ID: pdf900                    Total Noticed: 0


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 18, 2019.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
dft               Robert Lewis
                                                                                                                    TOTALS: 1, * 0, ## 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 18, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 16, 2019 at the address(es) listed below:
              Andrew R. Shedlock    on behalf of Defendant Robert Campbell Andrew.Shedlock@kutakrock.com,
               Mary.Flahavan@kutakrock.com
              Andrew R. Shedlock    on behalf of Defendant    Boustead Securities, LLC
               Andrew.Shedlock@kutakrock.com, Mary.Flahavan@kutakrock.com
              Brian W. Bisignani    on behalf of Defendant Patrick Maguire bbisignani@postschell.com,
               jjoseph@postschell.com;yemeritz@postschell.com;dcaley@postschell.com
              Brian W. Bisignani    on behalf of Defendant Matthew R. Maguire bbisignani@postschell.com,
               jjoseph@postschell.com;yemeritz@postschell.com;dcaley@postschell.com
              Christopher P. Parrington    on behalf of Defendant Robert Campbell
               Christopher.Parrington@kutakrock.com, Lucretia.Anderson@kutakrock.com
              Christopher P. Parrington    on behalf of Defendant    Boustead Securities, LLC
               Christopher.Parrington@kutakrock.com, Lucretia.Anderson@kutakrock.com
              Daniel Carmeli     on behalf of Defendant Robert Campbell daniel.carmeli@kutakrock.com,
               becky.franson@kutakrock.com
              Daniel Carmeli     on behalf of Defendant    Boustead Securities, LLC daniel.carmeli@kutakrock.com,
               becky.franson@kutakrock.com
              Gerald J Stubenhofer, Jr    on behalf of Defendant Melvin Pirchesky gstubenhofer@mcguirewoods.com,
               brobbins@mcguirewoods.com;amuhl@mcguirewoods.com
              James R. Cooney    on behalf of Plaintiff    Woody Partners et al jcooney@lampllaw.com
              Keith E. Whitson    on behalf of Defendant David Minnotte kwhitson@schnader.com,
               bhancock@schnader.com,kvasquez@schnader.com,1282467420@filings.docketbird.com
              Patrick K. Cavanaugh    on behalf of Defendant Robert Lewis pcavanaugh@dscslaw.com,
               mthompson@dscslaw.com
              Robert O Lampl    on behalf of Plaintiff   Woody Partners et al rol@lampllaw.com,
               jschemm@lampllaw.com;jlacher@lampllaw.com;dfuchs@lampllaw.com;eslagle@lampllaw.com;neish51@gmail.
               com;jcooney@lampllaw.com;rcooney@lampllaw.com;slampl@lampllaw.com;RossLampl@lampllaw.com;rkunkel@
               lampllaw.co
              Stephanie A Short    on behalf of Defendant David Minnotte sshort@schnader.com
              Zachary N Gordon    on behalf of Defendant Robert Lewis zgordon@dscslaw.com
                                                                                              TOTAL: 15
